DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim 1: “a structure for accommodating a refill of hair treatment product” is interpreted as “an insertion guide for the refill” and any equivalents known in the art (Specification of 5/29/19; page 3, 20-23). 
Claim 10: “an article for a hair treatment device…which is configured to be mounted removably on the accommodating structure such that its presence is detected by the detection element of the device” is interpreted as “an article that simulates the presence of a refill and preferably does not contain cosmetic product” and any equivalents thereof (Specification of 5/29/19; page 5, 20-25).
 Claim 12: “a means for fastening to the accommodating structure” is interpreted as “a profile…that engages in an insertion guide” and any equivalents thereof (Specification of 5/29/29; page 6, 9-14). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 and 19-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: “the temperature adjustment range” lacks antecedent basis. 
Claim 5: recites “a straightening plate”; however, claim 1 was amended to recite “at least one heated straightening plate”. Is this the same or a different plate and is the one in claim 5 also heated or not? For examination purposes, the claim will be treated as referring to the plate from claim 1. Clarification or correction is requested.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, 15-17, 19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fereyre (WO 2014064660).
Claim 1: Fereyre discloses a device treating the hair (2, see Fig 1) comprising: a structure (108, Fig 17) for accommodating a refill (25, Fig 17) of hair treatment product, a steam generator (vaporization member [0035]) for outputting steam onto the hair at a rate of less than 10g/min [0035], a refill detection element [0043] that detects the refill when it is mounted on the accommodating structure [0043], at least one heated straightening plate (16) [0143]; the device being designed to pass into a refill-free mode (not operating [0043]) if no refill is detected by the detection element [0043], the operation of the steam generator in this refill-free mode being an off-state [0043] which is different than the on-state when a refill is present and the device being off means the steam generator is “operating at a lower level” in the refill-free mode because it is off. 
Claim 2: Fereyre discloses the device not operating when no refill is detecting and operating when a refill is detected so it passes from the refill-free mode to a “normal mode” when a refill is present [0043]. 
Claim 3: Fereyre discloses the entire device not operating, or “operating at a lower level”/being inactive in the refill-free mode which includes the steam generator [0043]. 
Claim 4: Fereyre discloses the device not operating when the device is in the refill-free mode which means the heated plate and steam generator would both be turned off which would modify the temperature of the heated plate when in refill-free mode [0043]. 
Claim 5: Fereyre discloses the device comprising two arms (3 & 4, Fig 2) that close over the hair to be treated [0137], the device comprising an electronic control circuit with an electronic memory (counter [0043] & [0223]), designed to detect the closure of the arms and the fitting of the refill by way of the detection element [0043], the device being designed to increment a variable stored in a memory of the device during the use of the device after the refill has been changed and to pass into a finishing-touch operating mode (the device is described as not operating when the refill contains less than a predetermined amount [0043]) in which the operation of the steam generator and/or the straightening plate is modified, when the variable exceeds a predefined threshold ([0043] indicates a predefined number of jaw closes does this). 
Claim 6: Fereyre discloses the operation in the refill-free mode (off [0043]) is identical to the operation in the finishing-touch mode (off [0043]). 
Claim 8: Fereyre discloses the refill detection element being mechanical [0181].
Claim 10: Fereyre discloses an article (25, Fig 17) that is visually identical to the refill for the hair treatment device, which is configured to be removably mounted [0112] on the accommodating structure (108, Fig 17) such that its presence is detected by the detection element of the device [0043]. 
Claim 11: Fereyre discloses the article not containing any cosmetic product since an empty or nearly empty refill would contain no product; the office also notes that applicant’s own disclosure states that preferably the article does not contain any cosmetic product (Page 5, 24) and not that the article must not contain any. So a second refill once used up would also meet this limitation. 
Claim 12: Fereyre discloses the article comprising a means for fastening (105, Fig 17; T-shaped profile for sliding into accommodating structure) to the accommodating structure (108, Fig 17). 
Claim 13: Fereyre discloses the fastening means (105, Fig 17) having an overall T-shape and slotted in the middle (see two slots on opposite sides) in cross-section (see Fig 17). 
Claim 15: Fereyre discloses the article (25, Fig 17) is identical visually to the refill, so it would be able to be inserted into and removed from the device repeatedly just like the refill [0112]. 
Claim 16: Fereyre discloses the article being configured not to come into contact with a pressing element (other heated plate 16, Fig 17) of the device when the device is being used to treat the hair (see Fig 17). 
Claim 19: Fereyre discloses the temperature adjustment range of the heated straightening plate (16) being reduced by being switched off when the steam generator is in the refill-free mode [0043] so the straightening plate would be switched off which is a reduced temperature. 
Claim 21: Fereyre discloses the fastening means (105) comprising two profile elements (one on either side that creates the T-shape) that engage in an insertion guide of the accommodating structure (108, Fig 17) along which the article moves when it is fitted on the device and when it is removed from the device. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fereyre (WO 2014064660). 
Claim 17: Fereyre discloses a refill (25) with a hair treatment product and discloses the invention essentially as claimed except for a second refill forming a second removable accessory. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Fereyre by providing it with a second refill forming a second removable accessory since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). 
Claim 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fereyre (WO 2014064660) in view of Cho (US 20150144610).
Claims 7 and 20: Fereyre further discloses the temperature of the heated plate being switched off in the refill-free mode and discloses the invention essentially as claimed except for the finishing touch mode and the refill-free mode being different than the operation in the finishing-touch mode. 
Cho, however, teaches a hair styling device (100, Fig 1) that has a detection unit (130) and a control unit. The control unit may count the number of closures of the arms of the device and set the device to a power-off configuration or set it to a preset temperature [0015-0016] for the purpose of making the hair device easier to use for the user during use and for better automated temperature regulation [0012]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Fereyre by modifying the finishing-touch mode to set a new operating temperature in view of Cho in order to make temperature regulation of the device easier as disclosed by Cho. 
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fereyre (WO 2014064660) in view of Shcmid (US 20120186599).
Claim 9: Fereyre discloses the refill is inserted into an insertion guide and that identification of the assembly forming the refill can be carried out mechanically and/or electronically [0181] and discloses the invention essentially as claimed except for the mechanical identification mechanism including a projection element disposed in an insertion guide of the accommodating structure, against which the refill bears when inserted to allow detection of the refill. 
Schmid, however, teaches a hair styling device (18) with a removable spacer (22, Fig 1) and the device can include a sensor, mechanical interlock, or other appropriate device for limiting or preventing operation of the device (18) when the spacer is not properly positioned/secured to the housing (24) [0039] and indicates that such a device can be positioned on the head portion (26) to the vapor-generating system (20) to prevent steam generation when the removable spacer is not properly mounted [0039] and a pressure switch operates an electrical contact when a projection element switch is pressed down because that is how they operate.
Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the detection element of Fereyre to comprise a projection element (projection of pressure switch) disposed in an insertion guide of the accommodating structure against which the refill bears when inserted in view of Schmid in order to enable detection of the refill as taught by Schmid thereby preventing accidental steam generation when not desired. 
Claim 14: Fereyre further discloses the refill (25, Fig 19) is preferable effected by lugs (110, Fig 19) of the support (105, Fig 19) intended to engage in the accommodating structure (108, Fig 20) [0213]. Fereyre discloses the invention essentially as claimed except for the profile elements comprising at its proximal end a hook-shaped holding projection that engages with a clip of the device to keep the refill in position on the device.  
Schmid, however, teaches a hair care device (18, Fig 4) comprising a removable refill (42, Fig 4) that connects to the device by a reservoir release clip (48, Fig 4) and a hook shaped projection (see annotations) on the refill [0034] in order to hold the refill in position thereby preventing accidental removal when not desired. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Fereyre by providing it with a hook-shaped holding projection that mates with a clip of the device in order to hold the refill in position on the device in view of Schmid in order to prevent accidental removal of the refill when not desired. 
Response to Arguments
Applicant's arguments filed 6/17/21 have been fully considered but they are not persuasive.
Applicant argues that Fereyre fails to teach: 

    PNG
    media_image1.png
    97
    535
    media_image1.png
    Greyscale

However, as outlined above, since Fereyre teaches the steam generator operating at a zero level in the refill-free mode and the device operating with no heat during the refill-free mode, this meets the claim limitations. While applicant argues that the phrase “the steam generator operating a lower level” requires the steam generator still be generating steam, this is not found persuasive because the steam generator operating at a level of 0 or being off is a “lower lever” than being on therefore that constitutes the “generator operating at a lower lever”. Additionally, the claim requires that either this generator operate a lower level OR the temperature of the heated plate be “adjusted/reduced” in the refill-free mode and the heating plate turning off constitutes its temperature being “reduced and adjusted” to 0 eventually thereby meeting the claim. Applicant can amend the claims to require that the steam generator operate at a specific g/min level in the “refill-free mode” to overcome this rejection or amend the claims to require that the heating plate operate at a particular temperature or temperature range to overcome the rejection. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. G./
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772